MEMORANDUM **
Federal prisoner Arnulfo Bello-Gallegos appeals the district court’s denial of his 28 U.S.C. § 2255 motion. We review de novo. United States v. Day, 285 F.3d 1167,1169 (9th Cir.2002).
Bello-Gallegos’s § 2255 petition is untimely. The petition to revoke supervised release does not reinitiate the limitations period of 28 U.S.C. § 2255. The one-year period applies and there are no applicable exceptions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.